PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/667,600
Filing Date: 29 Oct 2019
Appellant(s): Tang et al.



__________________
Mark R. Bilak
For Appellant


EXAMINER’S ANSWER





 	This is in response to the appeal brief filed August 05, 2021 appealing from the office action mailed on March 11, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 11, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
Claim 1 is rejected under 35 U.S.C. 103(a) Chung and Tabaian
A. Independent Claim 1
1)	Appellant’s argument states that the combination of Chung and Tabaian
concerning claim 1 fails to disclose the limitations “…comparing the measurement to a nominal value of the at least one of the voltage and the current to determine the measurement error of the sensor; generating a correction parameter based on the comparison of the measurement to the nominal value, the correction parameter correcting the measurement error of the sensor, and storing the correction parameter in a local memory of the regulator” (see Appellant’s Appeal Brief, pages 4-8).

Examiner’s Response:
 	In response to (A1) Examiner respectfully disagrees because the combination of Chung and Tabaian clearly teaches the limitations comparing the measurement to a nominal value of the at least one of the voltage and the current to determine the o (initially an uncompensated output current io signal in the absence of any compensation) at the output of the inductor 226 and to compare the sensed output current signal io to a reference current signal Iref  of the current regulator 210…. and/or [0078]: discloses comparison of the reference voltage signal Vref of the voltage regulator to the sensed monitored output voltage signal Vo of the voltage regulator 110), (where a reference voltage signal Vref  and/or a reference current signal Iref   is/are interpreted as equivalent to a nominal value of the at least one of the voltage and the current), which corresponds to the limitation comparing the measurement to a nominal value of the at least one of the voltage and the current within the claim.
	Further, Chung discloses the limitation generating a correction parameter based on the comparison of the measurement to the nominal value ([0085]: discloses the compensator circuit 222 is arranged to derive a difference level signal from the comparison of the reference current signal Iref of the current regulator to the sensed or monitored output current signal io of the current regulator 210. The compensator circuit 222 is arranged to generate a compensation signal Icomp based on said difference level signal……and/or [0078]: discloses the compensator circuit 122 is arranged to derive a difference level comparison of the reference voltage signal Vref of the voltage regulator o of the voltage regulator 110. The compensator circuit 122 is arranged to generate a compensation signal vcomp based on said difference level signal), (where a compensation signal Icomp and/or a compensation signal Vcomp is/are interpreted as equivalent to a correction parameter), which corresponds to the limitation generating a correction parameter based on the comparison of the measurement to the nominal value within the claim.
 	Examiner relied on Tabaian to disclose the limitations measuring at least one of a voltage and a current of the regulator, using a sensor having a measurement error, comparing the measurement to determine the measurement error of the sensor; the correction parameter correcting the measurement error of the sensor, and storing the correction parameter in a local memory of the regulator. Tabaian discloses Fig. 1 is a schematic showing two phases of a multiphase regulator connected with a calibration control circuit 190…[and] a current sense circuit 140 may be placed between the output FET 130 and the load 165. This current sense circuit may be implemented by measuring the current across the sense resistors, an RDS on the output FET driver, the current across the inductor of a DCR circuit, or the current across the resistance of a board trace. No matter the implementation of the current sense circuit, the current sense circuit feeds back to the regulator circuit through the adjustable sense amplifier 150 and a pulse width modulator 160. The adjustable sense amplifier 150 controls the variances in the current sensing circuit. By adjusting the feedback gain of the adjustable sense amplifier 150, variations in the current sense circuit (i.e., a sensor having a measurement error) of each phase can be balanced to equalize the load seen by each phase of a multi-phase regulator, (see, [0019], [0031], [0050]-[0051]), which   
 	Further, Tabaian discloses current match across phases of a multiphase regulator. This invention also provides accurate temperature-independent droop settings that can be programmed for specific and changing applications in the field. The disclosed circuit is digitally calibrated to compensate for the inaccuracies of the current sensing elements…Thus, at power up, the current sensing mechanism is adjusted by the calibration parameters such that the overall gain of the sensing mechanism in all phases may be matched, and the total current across all phases is shared equally regardless of the temperature or the load (see, [0031], [0036]), …Further, discloses a current sense circuit 140 may be placed between the output FET 130 and the load 165. This current sense circuit may be implemented by measuring the current across the sense resistors, an RDS on the output FET driver, the current across the inductor of a DCR circuit, or the current across the resistance of a board trace…The adjustable sense amplifier 150 controls the variances in the current sensing circuit. By adjusting the feedback gain of the adjustable sense amplifier 150, variations in the current sense circuit of each phase can be balanced to equalize the load seen by each phase of a multi-phase regulator (see, [0051]), which corresponds to the limitations comparing the measurement to determine the measurement error of the sensor; and the correction parameter correcting the measurement error of the sensor within the claim.
 	In response to the Appellant’s argument that “According to paragraph [0054] of the Tabaian reference, a temperature sensor 210 interfaces with calibration control circuit 190 to monitor variations in operating temperature. Data received from the (i.e., a current sense circuit 140 or a sensor having a measurement error) is adjusted by the calibration parameters regardless of the temperature. Paragraph [0054] of the Tabaian reference only describes an alternative way of monitoring the regulator over variations in temperature, which corresponds to the limitations comparing the measurement to determine the 
 	Furthermore, Tabaian discloses calibration data is preferably stored in nonvolatile memory (see, Fig. 2, item 590, [0031]), which corresponds to the limitation storing the correction parameter in a local memory of the regulator within the claim.
 	In summary, Chung discloses a method of calibrating a regulator including the steps of measuring at least one of a voltage and a current of the regulator, comparing the measurement to a nominal value of the at least one of the voltage and the current, and compensator circuits that generating a correction parameter based on the comparison of the measurement to the nominal value (see, Abstract, [0078], [0083], [0085]). Further, Tabaian discloses a multiphase regulator connected with a calibration control circuit including the steps of measuring at least one of a voltage and a current of the regulator, using a sensor having a measurement error, comparing the measurement to determine the measurement error of the sensor; the correction parameter correcting the measurement  error of the sensor, and storing the correction parameter in a local memory of the regulator (see, Fig. 1, [0031], [0036], [0051]). That is to say, it is well within the means and technical grasp of one of ordinary skill in the art at the time of the invention to combine the teachings of Chung and Tabaian. Furthermore, the method of measuring at least one of a voltage and a current of the regulator, comparing the measurement to a nominal value of the at least one of the voltage and the current, and compensator circuits that generating a correction parameter based on the comparison of the measurement to the nominal value as disclosed by Chung is further enhanced by measuring at least one of a voltage and a current of the regulator, using a sensor 


B. Independent Claim 1
1)	Appellant’s argument states that “…according to claim 1, at least one of a voltage and a current of the regulator is measured using a sensor having a measurement error and the measurement is compared to a nominal value of the at least one of the voltage and the current to determine the measurement error of the sensor. In this claim context, ‘nominal value’ clearly refers to an expected or known value of the sensor measurement error. Paragraph [0047] of the specification gives measurements made by test system 280 or known values as examples of “nominal data” used in determining the measurement error of a sensor... In summary, the current reference signal ‘iref’ described in cited paragraph [0083] of the Chung reference is a target current level for output regulation and not a nominal value that represents an expected 

Examiner’s Response:
 	In response to (B1) Examiner respectfully disagrees because the combination of Chung and Tabaian clearly teaches the limitation “a nominal value”. Chung discloses the limitation a nominal value ([0083]: discloses monitor or sense an output current signal io (initially an uncompensated output current io signal in the absence of any compensation) at the output of the inductor 226 and to compare the sensed output current signal io to a reference current signal Iref  of the current regulator 210…. and/or [0078]: discloses comparison of the reference voltage signal Vref of the voltage regulator to the sensed monitored output voltage signal Vo of the voltage regulator 110), (where a reference voltage signal Vref  and/or a reference current signal Iref   is/are interpreted as equivalent to a nominal value of the at least one of the voltage and the current). Paragraph [0047] of the specification defines measurements made by test system 280 or known values as examples of “nominal data”. Similarly, a reference voltage signal Vref  and/or a reference current signal Iref  is known value), which corresponds to the limitation a nominal value within the claim.
 	Examiner relied on Tabaian to disclose the limitations measuring at least one of a voltage and a current of the regulator, using a sensor having a measurement error, comparing the measurement to determine the measurement error of the sensor. Tabaian discloses Fig. 1 is a schematic showing two phases of a multiphase regulator connected with a calibration control circuit 190…[and] a current sense circuit 140 may (i.e., a sensor having a measurement error) of each phase can be balanced to equalize the load seen by each phase of a multi-phase regulator, (see, [0019], [0031], [0050]-[0051]), which corresponds to the limitation measuring at least one of a voltage and a current of the regulator, using a sensor having a measurement error within the claim.
 	Further, Tabaian discloses the disclosed circuit is digitally calibrated to compensate for the inaccuracies of the current sensing elements. This calibration data is preferably stored in nonvolatile memory, where it can be reused, modified, and restored throughout the life of the power supply. Thus, at power up, the current sensing mechanism is adjusted by the calibration parameters such that the overall gain of the sensing mechanism in all phases may be matched, and the total current across all phases is shared equally regardless of the temperature or the load (see, [0031], [0036], [0051]), (where the calibration parameter which is interpreted as equivalent to a nominal value, and used to correct inaccuracies of the current sensing elements (i.e., measurement error of the sensor), which corresponds to the limitations comparing the measurement to determine the measurement error of the sensor; and the correction parameter correcting the measurement error of the sensor within the claim. Thus, the combination of Chung and Tabaian is proper.


C. Dependent Claim 3
1)	Appellant’s argument states that “…Claim 3 recites wherein generating the correction parameter comprises generating a voltage sense offset. The voltage reference signal ‘vref’ referred to in cited paragraph [0078] of the Chung reference in support of the §103 rejection of claim 3,” like the current reference signal ‘iref’, is a reference voltage signal for Chung’s regulator. That is, voltage reference signal ‘vref’ is a target voltage level for output regulation as expressly described in paragraph [0078] of the Chung reference. Hence, the difference between ‘vref’ and the sensed output voltage ‘vo’ of Chung’s regulator is not a correction parameter generated based on the comparison of ‘vo’ to a nominal value that represents an expected or known value of the measurement error of a sensor.” (see Appellant’s Appeal Brief, page 10).

Examiner’s Response:
 	In response to (C1) Examiner respectfully disagrees because the combination of Chung and Tabaian clearly teaches claim 3 limitation “wherein generating the correction parameter comprises generating a voltage sense offset”. Chung discloses the limitation wherein generating the correction parameter comprises generating a voltage sense offset ([0078]: discloses the compensator circuit 122 is arranged to derive a difference level signal from the comparison of the reference voltage signal vref of the voltage regulator to the sensed or monitored output voltage signal vo of the voltage regulator 110. The compensator circuit 122 is arranged to generate a compensation comp based on said difference level signal); (where generate a compensation signal vcomp based on said difference level signal is interpreted as equivalent to generating the correction parameter comprises generating a voltage sense offset, and where a reference voltage signal Vref  is interpreted as equivalent to a nominal value. Paragraph [0047] of the specification defines measurements made by test system 280 or known values as examples of “nominal data”. Similarly, a reference voltage signal Vref  is known value), which corresponds to the limitation wherein generating the correction parameter comprises generating a voltage sense offset within the claim. Thus, the combination of Chung and Tabaian is proper.

	
D. Dependent Claim 8
1)	Appellant’s argument states that “…the combined teachings of the Chung, Tabaian and Samuelson references still fall short by failing to teach or suggest comparing the measurement to the known output current value. The Samuelson reference instead discloses measuring the output voltage to determine whether the device performs within specifications. The rejection of claim 8 should be reversed for this additional reason.” (see Appellant’s Appeal Brief, pages 11-12).

Examiner’s Response:
 	In response to (D1) Examiner respectfully disagrees because the combination of Chung, Tabaian, and Samuelson clearly teaches the limitations driving the regulator to generate a known output current, and wherein the measuring comprises measuring o. (see, [0078], [0083]), and comparing the measurement to a nominal value of the at least one of the voltage and the current, and generating a correction parameter based on the comparison of the measurement to the nominal value (the compensator circuit 122 is arranged to derive a difference level signal from the comparison of the reference voltage signal vref of the voltage regulator to the sensed or monitored output voltage signal vo of the voltage regulator 110. The compensator circuit 122 is arranged to generate a compensation signal vcomp based on said difference level signal and to apply said compensation signal vcomp to said capacitor 118…and/or the compensator circuit 222 is arranged to derive a difference level signal from the comparison of the reference current signal iref of the current regulator to the sensed or monitored output current signal io of the current regulator 210. The compensator circuit 222 is arranged to generate a compensation signal Icomp based on said difference level signal and to apply said compensation signal Icomp to said inductor 226 current (see, [0078], [0083], [0085]).
	Examiner relied on Tabaian to disclose the limitation measuring the output current with a current sensor having the measurement error. Tabaian discloses the current sense circuit measures the current of the output FETs and feeds back to the register via the adjustable sense amplifier and the pulse width modulator…compensate for the inaccuracies of the current sensing elements ([0019], [0031], which corresponds 
 	Further, Examiner relied on Samuelson to disclose the limitations driving the regulator to generate a known output current, and wherein the comparing comprises comparing the measurement to the known output current value. Samuelson discloses when testing voltage regulators, for example apply or force a series of different input voltages to the voltage regulator under test, and/or load the devices to produce a variety of forced output currents, and measure the output voltage to determine whether the device performs within specifications (see, [0002]). 
 	In summary, Chung discloses a method of calibrating a regulator including the steps of measuring at least one of output voltage and/or output current of the regulator, comparing the at least one of the output voltage and/or the output current measurement to a nominal value, and compensator circuits that generating a correction parameter based on the comparison of the at least one of the output voltage and/or the output current measurement to the nominal value (see, Abstract, [0078], [0083], [0085]). Tabaian discloses a multiphase regulator connected with a calibration control circuit including the steps of measuring the output current with a current sensor having the measurement error, comparing the measurement to determine the measurement error of the sensor (see, Fig. 1, [0031], [0036], [0051]). Samuelson discloses testing voltage regulators by applying or force a series of different input voltages to the voltage regulator under test, and/or load the devices to produce a variety of forced output currents, and measure the output voltage to determine whether the device performs within specifications (see, [0002]). That is to say, it is well within the means and 

 	For at least the above reasons, claims 2 and 4-7 stand rejected.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Eyob Hagos/
Examiner, Art Unit 2864

Conferee: 
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864                                                                                                                                                                                                        
/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.